UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7431


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LENNY CAIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cr-00019-ELH-6)


Submitted: February 9, 2018                                  Decided: February 15, 2018


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lenny Lyle Cain, Appellant Pro Se. Clinton Jacob Fuchs, Assistant United States
Attorney, Kenneth Sutherland Clark, Mushtaq Zakir Gunja, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lenny Cain appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion for a sentence reduction based on Amendment 782. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order. See

United States v. Cain, No. 1:12-cr-00019-ELH-6 (D. Md. filed Oct. 17, 2017; entered

Oct. 18, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                            2